DETAILED ACTION
Claim status

This action is in response to applicant filed on 03/10/2022.
Claims 1-14 have been amended.
Claims 1-14 are pending for examination.

Response to Arguments
Applicant’s arguments, see remarks, filed 03/10/2022, with respect to rejection of the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches in claim 1 and its dependent claims a computer-implemented method for maintaining aquaculture infrastructure, the computer-implemented method comprising: receiving historical data associated with a aquaculture infrastructure; generating a digital twin copy of the aquaculture infrastructure based on the received-historical data; simulating, by using Al (artificial intelligence) technology, one or more aquaculture scenarios associated with the digital twin copy; generating aquaculture result data based on simulating the one or more aquaculture scenarios; analyzing the aquaculture result data; generating authenticity tracking for harvesting from the aquaculture infrastructure based on blockchain technology; creating an action plan based on analysis; and outputting the action plan.

The closest prior art of record is Trumbull et al. (US 2017/0202185) where it teaches a computer-implemented method for maintaining industrial livestock infrastructure, the computer-implemented method comprising: receiving data associated with a livestock infrastructure; generating a digital twin copy of the livestock infrastructure based on the received data; generating livestock result data based on simulating one or more livestock scenarios associated with the digital twin copy; analyzing the livestock result data; creating an action plan based on analysis; and outputting the action plan. However, the cited reference fail to individually disclose, or suggest when combined, aquaculture infrastructure, simulating, by using Al (artificial intelligence) technology, one or more aquaculture scenarios associated with the digital twin copy and generating authenticity tracking for harvesting from the aquaculture infrastructure based on blockchain technology.
Another relevant art is Singh et al. (US 2019/0053470) where it teaches using blockchain technology to generate authenticity tracking. However, the cited reference fail to individually disclose, or suggest when combined, aquaculture infrastructure, simulating, by using Al (artificial intelligence) technology, one or more aquaculture scenarios associated with the digital twin copy and generating authenticity tracking for harvesting from the aquaculture infrastructure based on blockchain technology.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically aquaculture infrastructure, simulating, by using Al (artificial intelligence) technology, one or more aquaculture scenarios associated with the digital twin copy and generating authenticity tracking for harvesting from the aquaculture infrastructure based on blockchain technology in combination with the recited structural limitations of the claimed invention.
Applicant teaches in claim 8 and its dependent claims a computer-implemented method for managing products derived from livestock, the computer-implemented method comprising: receiving data associated with a livestock infrastructure; generating a digital twin copy of the livestock infrastructure based on the received data; simulating, by using Al (artificial intelligence) technology, one or more livestock scenarios on the digital twin copy, wherein the one or more livestock scenarios are associated with the products derived from the livestock; generating livestock products result data based on simulating the one or more livestock scenarios; analyzing the livestock products result data; generating authenticity tracking for the products derived from the livestock by using blockchain technology; creating an action plan based on analysis of the livestock products result data; and outputting the action plan.

The closest prior art of record is Trumbull et al. (US 2017/0202185) where it teaches a computer-implemented method for maintaining industrial livestock infrastructure, the computer-implemented method comprising: receiving data associated with a livestock infrastructure; generating a digital twin copy of the livestock infrastructure based on the received data; generating livestock result data based on simulating one or more livestock scenarios associated with the digital twin copy; analyzing the livestock result data; creating an action plan based on analysis; and outputting the action plan. However, the cited reference fail to individually disclose, or suggest when combined, generating livestock products result data based on simulating the one or more livestock scenarios; analyzing the livestock products result data; generating authenticity tracking for the products derived from the livestock by using blockchain technology; creating an action plan based on analysis of the livestock products result data; and outputting the action plan.
Another relevant art is Singh et al. (US 2019/0053470) where it teaches using blockchain technology to generate authenticity tracking. However, the cited reference fail to individually disclose, or suggest when combined, generating livestock products result data based on simulating the one or more livestock scenarios; analyzing the livestock products result data; generating authenticity tracking for the products derived from the livestock by using blockchain technology; creating an action plan based on analysis of the livestock products result data; and outputting the action plan.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically generating livestock products result data based on simulating the one or more livestock scenarios; analyzing the livestock products result data; generating authenticity tracking for the products derived from the livestock by using blockchain technology; creating an action plan based on analysis of the livestock products result data; and outputting the action plan in combination with the recited structural limitations of the claimed invention.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689